
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.32


ANNEX II


        (a)    Registration Statement.    As soon as reasonably practicable
after the date hereof, Parent shall file with the Commission a registration
statement on Form S-3 (the "Registration Statement") covering the resale to the
public by the Stockholders of the Parent Shares. Parent shall use commercially
reasonable efforts to cause the Registration Statement to (i) be declared
effective by the Commission immediately prior to the Closing or as soon
thereafter as reasonably practicable and (ii) remain effective until the first
anniversary of the Closing Date or such earlier time as all of the Parent Shares
covered by the Registration Statement have been sold pursuant thereto.
Thereafter, Parent shall be entitled to withdraw the Registration Statement and
the Stockholders shall have no further right to offer or sell any of the Parent
Shares pursuant to the Registration Statement (or any prospectus relating
thereto). The Parent Shares subject to the Registration Statement shall not be
underwritten unless Parent shall otherwise consent in its sole discretion.

        (b)    Notice Procedures.    Each Stockholder shall provide written
notice to Parent of any proposed sale of Parent Shares pursuant to the
Registration Statement at least five business days' prior to any such sale.
Notwithstanding any other provision of this Annex II, if Parent shall determine
in good faith that (i) continued use by the Stockholders of the Registration
Statement would require premature disclosure in such Registration Statement (or
the prospectus relating thereto) of material, nonpublic information concerning
Parent, its business or prospects or any proposed material transaction involving
Parent and (ii) such premature disclosure would be materially adverse to Parent,
its business or prospects or any such proposed material transaction or would
make the successful consummation by Parent of any such material transaction
significantly less likely, then the right of the Stockholders to use such
Registration Statement (and the prospectus relating thereto) for purposes of
effecting offers or sales of Parent Shares pursuant thereto shall be suspended
for a period (the "Suspension Period"), provided that the aggregate number of
days covered by Suspension Periods shall not exceed an aggregate of 90 days in
any twelve (12) month period. In the event that Parent receives written notice
from a Stockholder with regard to a proposed sale of Parent Shares during any
Suspension Period, Parent shall provide written notice thereof to the
Stockholders within three business days after receipt of such Stockholder
notice. During the Suspension Period, none of the Stockholders shall offer or
sell any Parent Shares pursuant to or in reliance upon such Registration
Statement (or the prospectus relating thereto). Parent shall not be required to
disclose to the Stockholders the reasons for requiring a suspension of sales
under the Registration Statement, and the Stockholders shall not disclose to any
third party the existence of any such suspension. Parent agrees that, as
promptly as practicable after the consummation, abandonment or public disclosure
of the event or transaction that caused Parent to suspend the use of the
Registration Statement (and the prospectus relating thereto) pursuant to this
Section (b), Parent will provide the Stockholders with a revised prospectus, if
required, and will notify the Stockholders of their ability to effect offers or
sales of Parent Shares pursuant to or in reliance upon such Registration
Statement.

        (c)    Registration Procedures.    

          (i)  In connection with the filing by Parent of the Registration
Statement, Parent shall furnish to each Stockholder a copy of the prospectus.
Subject to the provisions of Section (b) above, Parent shall prepare and file
with the Commission such amendments and supplements to the Registration
Statement and the prospectus used in connection with such Registration Statement
as may be required to comply with the provisions of the Securities Act. Parent
shall furnish to each Stockholder a copy of any amendment or supplement to such
Registration Statement or prospectus filed with the Commission.

        (ii)  If Parent has delivered a prospectus to the Stockholders and after
having done so the prospectus is amended or supplemented to comply with the
requirements of the Securities Act as described in the immediately preceding
paragraph, Parent shall promptly notify the Stockholders and, if requested by
Parent, the Stockholders shall immediately cease making offers or sales of

--------------------------------------------------------------------------------




shares under the Registration Statement and return all prospectuses to Parent.
Parent shall promptly provide the Stockholders with a revised prospectus and,
following receipt of the revised prospectus, the Stockholders shall be free to
resume making offers and sales under the Registration Statement.

        (iii)  Parent shall furnish to each requesting Stockholder such number
of conformed copies of the Registration Statement and of each such amendment and
supplement thereto (in each case including all exhibits thereto), such number of
copies of the prospectus included in such Registration Statement and such number
of documents, if any, incorporated by reference in such Registration Statement
or prospectus, as such requesting Stockholder may reasonably request.

        (iv)  Parent shall use its commercially reasonable efforts to register
or qualify the Parent Shares covered by the Registration Statement under the
securities or "blue sky" laws of such states as the Stockholders shall
reasonably request; provided, however, that Parent shall not be required to
qualify as a foreign corporation or execute a general consent to service of
process in any jurisdiction.

        (v)  Parent shall pay the expenses incurred by it in complying with its
obligations under this Annex II, including all registration and filing fees,
exchange listing fees and fees and expenses of Parent's counsel and accountants,
but excluding (i) any brokerage fees, selling commissions or underwriting
discounts incurred by the Stockholders in connection with sales under the
Stockholder Registration Statement and (ii) the fees and expenses of any counsel
retained by the Stockholders.

        (d)    Requirements of Stockholders.    Parent shall not be required to
include any Parent Shares in the Registration Statement unless the Stockholder
owning such shares (i) furnishes to Parent in writing such information regarding
such Stockholder and the proposed sale of Parent Shares by such Stockholder as
Parent may reasonably request in connection with the Registration Statement or
as shall be required in connection therewith by the Commission or any state
securities law authorities and (ii) upon the written request of Parent, confirms
in writing its indemnification obligations under Section (e) below. Each
Stockholder acknowledges that (x) such Stockholder is required to comply with
Regulation M under the Securities Exchange Act of 1934, as amended, during such
time as such Stockholder may be engaged in a distribution of the shares of
Parent Stock and (y) such Stockholder is required to deliver a current
prospectus in connection with any sale of Parent Stock covered by the
Registration Statement.

        (e)    Indemnification.    

          (i)  To the extent permitted by law, Parent will indemnify and hold
harmless each Stockholder and each broker or other Person acting on behalf of
such Stockholder against any Damages to which they may become subject under the
Securities Act or otherwise, insofar as such Damages arise out of or are based
upon any untrue or alleged untrue statement of any material fact contained in
such Registration Statement, including any prospectus contained therein or any
amendments or supplements thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any violation by Parent of the Securities Act or state securities or blue sky
laws applicable to Parent and leading to action or inaction required of Parent
in connection with such registration or qualification under such Securities Act
or state securities or blue sky laws; and will reimburse on demand such
Stockholder, broker or other Person acting on behalf of such Stockholder for any
legal or other expenses reasonably incurred by any of them in connection with
investigating or defending any such Damage; provided, however, that (x) the
indemnity agreement contained in this Section (e)(i) shall not apply to amounts
paid in settlement of any such Damage if such settlement is effected without the
consent of Parent (which consent shall not be unreasonably withheld or delayed),
nor shall Parent be liable in any such case for any such Damage to the extent
that it arises out of or is based upon an untrue statement or alleged untrue
statement or omission made in connection with such Registration Statement,
prospectus, or amendments or supplements thereto, in reliance upon and in
conformity with information

--------------------------------------------------------------------------------

furnished for use in connection with such Registration Statement by any
Stockholder and (y) the foregoing indemnity shall not inure to the benefit of
any Stockholder, broker or other person acting on behalf of such Stockholder,
broker or other Person asserting any Damage who purchased Parent Shares during a
Suspension Period or if copies of a revised prospectus were timely delivered to
such Stockholder pursuant to Section (c) above and a copy of revised prospectus
was not sent or given by or on behalf of such Stockholder to such Person, if
required by law to have been delivered, and such revised prospectus would have
cured the defect giving rise to such Damage.

        (ii)  To the extent permitted by law, each Stockholder will indemnify
and hold harmless Parent, each of its directors, each of its officers who have
signed such Registration Statement, each Person, if any, who controls Parent
within the meaning of the Securities Act, and all other Stockholders against any
Damages to which they may become subject under the Securities Act or otherwise,
insofar as such Damages arise out of or are based upon any untrue or alleged
untrue statement of any material fact contained in such Registration Statement,
including any prospectus contained therein or any amendments or supplements
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in each case to the extent that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in such Registration Statement, prospectus, or amendments or supplements
thereto, in reliance upon and in conformity with information furnished by such
Stockholder for use in connection with such Registration Statement; and such
Stockholder will reimburse any legal or other expenses reasonably incurred by
Parent or any such director, officer, controlling person, or other Stockholder
in connection with investigating or defending any such Damage; provided,
however, that the indemnity agreement contained in this Section (e)(ii) shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of those
Stockholder(s) against which the request for indemnity is being made (which
consent shall not be unreasonably withheld or delayed).

        Promptly after receipt by an indemnified party under this Section (e) of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party under this
Section (e), notify the indemnifying party in writing of the commencement
thereof and the indemnifying party shall have the right to participate in and,
to the extent the indemnifying party desires, jointly with any other
indemnifying party similarly noticed, to assume at its expense the defense
thereof with counsel mutually satisfactory to the parties; provided, however,
that, if any indemnified party shall have reasonably concluded that there may be
one or more legal defenses available to such indemnified party that are
different from or additional to those available to the indemnifying party, or
that such claim or litigation involves or could have an effect upon matters
beyond the scope of the indemnity agreement provided in this Section (e), the
indemnifying party shall not have the right to assume the defense of such action
on behalf of such indemnified party, and such indemnifying party shall reimburse
such indemnified party and any Person controlling such indemnified party for the
fees and expenses of counsel retained by the indemnified party that are
reasonably related to the matters covered by the indemnity agreement provided in
this Section (e). Subject to the foregoing, an indemnified party shall have the
right to employ separate counsel in any such action and to participate in the
defense thereof but the fees and expenses of such counsel shall not be at the
expense of the indemnifying party. The failure to notify an indemnifying party
promptly of the commencement of any such action, if materially prejudicial to
his, her or its ability to defend such action, shall relieve such indemnifying
party of any liability to the indemnified party under this Section (e), but the
omission so to notify the indemnifying party will not relieve him, her or it of
any liability that the indemnifying party may have to any indemnified party
otherwise other than under this Annex II.

        (f)    Rule 144.    Parent shall use its commercially reasonable efforts
to comply with the requirements of Rule 144(c) under the Securities Act, as such
Rule may be amended from time to time (or any similar rule or regulation
hereafter adopted by the Commission), regarding the availability of current
public information to the extent required to enable each Stockholder to sell
Parent Shares without registration under the Securities Act pursuant to the
resale provisions of Rule 144 (or any similar rule or regulation). Upon the
written request of a Stockholder, Parent will deliver to such Stockholder a
written statement as to whether it has complied with such requirements and, upon
a Stockholder's compliance with the applicable provisions of Rule 144, will take
such action as may reasonably be required (including, without limitation,
causing legal counsel to issue an appropriate opinion) to cause its transfer
agent to effectuate any transfer of Parent Shares properly requested by such
Stockholder, in accordance with the terms and conditions of Rule 144.

--------------------------------------------------------------------------------



QuickLinks


ANNEX II
